Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 1 of 9




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA


  STEVEN LEVINE                                                             Civil Case No.

                               Plaintiff,

         v.                                                                 COMPLAINT

  COOL BEAR SERVICES, LLC,                                                  Jury Demanded

                               Defendant.



         Plaintiff STEVEN LEVINE (“Mr. Levine” or “Plaintiff”), by and through his attorneys,

  LEVINE & BLIT, PLLC, complaining of Defendant COOL BEAR SERVICES, LLC (“Cool

  Bear” or “Defendant”) as follows:

                                   NATURE OF THE ACTION

     1. This action is brought to remedy discrimination, harassment, and wrongful termination

  based upon age and disability in plaintiff’s employment in violation of the Age Discrimination in

  Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1990 (“ADA”), and

  the Florida Civil Rights Act of 1992 (“FCRA”).

     2. Defendant’s actions were unlawful and Plaintiff seeks injunctive and declaratory relief,

  compensatory and punitive damages, costs and attorneys’ fees, costs, and other appropriate legal

  and equitable relief pursuant to the ADEA, the ADA, and the FCRA, and such other and further

  relief as the Court deems necessary and proper.

                                  JURISDICTION and VENUE

     3. Jurisdiction of this Court is appropriate pursuant to 28 U.S.C. §1331 and 1343, as this

  action involves questions regarding the deprivation of Plaintiff’s rights under the ADEA and ADA.


                                                    1
Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 2 of 9




      4. This Court also has supplemental jurisdiction over Plaintiff’s related claims arising under

  state and local law pursuant to 28 U.S.C. §1367.

      5. Venue of this Court is appropriate pursuant to 28 U.S.C §1391 because a substantial part

  of the events or omissions giving rise to this action occurred in this district, and defendant resides

  in this District.

                                               PARTIES

      6. Mr. Levine is a sixty-two-year-old man with several disabilities which were known to

  defendant during his employment.

      7. Mr. Levine is a resident of the State of Florida, and Palm Beach County.

      8. Cool Bear is a private limited liability company with a location in Delray, Florida.

      9. At all times relevant to this action, Cool Bear was an “employer” within the meaning of

  the ADEA, the ADA, and the FCRA.

      10. At all times relevant to this action, Mr. Levine was an “employee” of Defendant within the

  meaning of the ADEA, the ADA, and the FCRA.

      11. At all times relevant to this action, former General manager Joshua White (“White”),

  Comptroller Lisa Earp (“Earp”), and part-owner Bill Mashraky (“Mashraky”) served Cool Bear in

  a managerial capacity, and were in a position of authority to undertake or recommend tangible

  employment decisions and/or control the terms of Mr. Levine’s employment position with Cool

  Bear.

      12. At all times relevant to this action, Plaintiff had the skills, experience, and qualifications

  necessary to work in his employment position for Defendant.




                                                    2
Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 3 of 9




                             ADMINISTRATIVE PREREQUISITES

     13. Prior to filing this action, Plaintiff filed a Charge of Discrimination with the Equal

  Employment Opportunity Commission (“EEOC”) alleging violation of the ADEA and ADA.

  Plaintiff’s EEOC charge arises out of the same general facts alleged herein.

     14. On or about September 25, 2020, Plaintiff received a copy of a Notice of Right to Sue

  issued by the EEOC in connection with his previously filed Charge of Discrimination. Plaintiff

  filed this Complaint within 90 days of Plaintiff’s receipt of the EEOC Right to Sue.

                                   FACTUAL ALLEGATIONS

     15. On or about May 1, 2016, Plaintiff became employed by Defendant as a sales consultant.

     16. Mr. Levine was a model employee from the start until the very end of his employment. Mr.

  Levine received numerous excellent customer reviews, including on the Better Business Bureau’s

  website. Likewise, Mr. Levine never had any disciplinary issues.

     17. At all times relevant to this Complaint, Mashraky and White made numerous comments

  about Mr. Levine’s age, including but not limited to, “you are the oldest staff” and “can’t believe

  you’re so old.” Mashraky and White made it known that it was their desire to have a younger staff.

     18. In addition to being targeted due to his age during his employment, Mr. Levine also

  suffered from disabilities well-known to Defendant, disabilities which significantly affected Mr.

  Levine’s ability to walk, and to endure a workday without excruciating pain.

     19. Mr. Levine requested several accommodations during his employment due to his

  disabilities. For example, Mr. Levine requested a leave of absence for hip replacement surgery in

  or about June 2017, which was granted by the company.

     20. Mr. Levine also suffered from cancer during his employment and through his termination

  by Cool Bear. This, as well, was known to defendant during Mr. Levine’s employment.



                                                  3
Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 4 of 9




     21. In or around October 2018, Mr. Levine also requested a leave of absence for an additional

  significant disability, specifically for knee replacement surgery and recovery. The leave of

  absence was initially approved, and was set to begin in late November, 2019.

     22. Mr. Levine was subjected to significant hostility due to his disabilities and need for leave

  of absence due to his disabilities.

     23. On or about November 22, 2018, Mr. Levine attended a meeting with Earp and White, the

  same person who made discriminatory comments to Mr. Levine and others based on age. At that

  meeting, defendants terminated Mr. Levine for no legitimate, non discriminatory reason, and

  solely due to his age, and/or disabilities and need for accommodations. The termination came just

  a day before Mr. Levine’s leave of absence for his disability was due to begin.

     24. Cool Bear’s discriminatory treatment did not end upon Mr. Levine’s termination. Cool

  Bear was required to file Mr. Levine’s COBRA benefits, but Cool Bear delayed this for two months

  for no apparent and legitimate reason. As a direct result of Cool Bear’s actions, Mr. Levine’s

  cancer treatment had to be delayed two months.

     25. Mr. Levine has suffered and will continue to suffer due to Cool Bear’s discriminatory

  treatment up to and through his termination.

                      FIRST CAUSE OF ACTION AGAINST DEFENDANT

                                   (Discrimination under the ADEA)

     26. Plaintiff hereby realleges each allegation contained in this Complaint as if fully set forth at

  length herein.

     27. Pursuant to the ADEA, it is an unlawful employment practice for an employer to

  discriminate against an employee in compensation, terms, conditions, or privileges of employment

  based on that employee’s age.



                                                   4
Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 5 of 9




     28. Plaintiff suffered an adverse employment action against him when Defendant terminated

  his employment due to Plaintiff’s age.

     29. As a result of Defendant’s actions, Plaintiff was wrongfully terminated from his

  employment and has suffered and will continue to suffer substantial losses, including loss of past

  and future earnings and other employment benefits, and has suffered other monetary and

  compensatory damages, for inter alia, a delay in medical treatment for cancer, mental anguish,

  emotional distress, and humiliation.

     30. Defendant acted intentionally and with malice and reckless indifference to Plaintiff’s

  statutory rights under the ADEA, and is thereby liable to Plaintiff for compensatory and other

  damages under the ADEA.

                   SECOND CAUSE OF ACTION AGAINST DEFENDANT

                   (Harassment and Hostile Work Environment under the ADEA)

     31. Plaintiff hereby realleges each allegation contained in this Complaint as if fully set forth at

  length herein.

     32. Pursuant to the ADEA, it is an unlawful employment practice for an employer to create or

  condone a work environment permeated with discriminatory intimidation that is sufficiently severe

  or pervasive to alter the conditions of an employee’s work environment.

     33. Plaintiff is protected under the ADEA as an older worker. Plaintiff was subjected to

  discriminatory and harassing acts and practices due to Plaintiff’ age in the form of derogatory

  comments about his age, as alleged above. Thus, Plaintiff was subjected to a workplace which was

  permeated with discriminatory intimidation, ridicule, and insult that was sufficiently severe and

  pervasive enough to alter the conditions of his work environment.




                                                   5
Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 6 of 9




     34. Defendant condoned the discriminatory and harassing acts and practices as alleged above.

  Plaintiff has suffered and will continue to suffer substantial losses due to the hostile work

  environment to which he was subjected, including loss of past and future earnings and other

  employment benefits, and has suffered other monetary and compensatory damages, for inter alia,

  mental anguish, emotional distress, and humiliation.

     35. Defendant acted intentionally and with malice and reckless indifference to Plaintiff’s

  statutory rights under the ADEA and are thereby liable to Plaintiff for compensatory damages

  under the ADEA.

                     THIRD CAUSE OF ACTION AGAINST DEFENDANT

                                   (Discrimination under the ADA)

     36. Plaintiff hereby realleges each allegation contained in this Complaint as if fully set forth at

  length herein.

     37. Pursuant to the ADA, it is an unlawful employment practice for an employer to discharge

  from employment or discriminate against an employee in compensation, terms, conditions, or

  privileges of employment based on that employee’s disability.

     38. Plaintiff suffered an adverse employment action against him when Defendant terminated

  his employment due to Plaintiff’s disability.

     39. As a result of Defendant’s actions, Plaintiff was wrongfully terminated from his

  employment and has suffered and will continue to suffer substantial losses, including loss of past

  and future earnings and other employment benefits, and has suffered other monetary and

  compensatory damages, for inter alia, a delay in medical treatment for cancer, mental anguish,

  emotional distress, and humiliation.




                                                   6
Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 7 of 9




     40. Defendant acted intentionally and with malice and reckless indifference to Plaintiff’s

  statutory rights under the ADA, and is thereby liable to Plaintiff for compensatory and other

  damages under the ADA.

                   FOURTH CAUSE OF ACTION AGAINST DEFENDANT

                                  (Discrimination under the FCRA)

     41. Plaintiff hereby realleges each allegation contained in this Complaint as if fully set forth at

  length herein.

     42. Pursuant to FCRA, it is an unlawful employment practice for an employer to discharge

  from employment or discriminate against an employee in compensation or in terms, conditions, or

  privileges of employment based upon that employee’s age and/or disability.

     43. Plaintiff suffered an adverse employment action against him when Defendant terminated

  his employment due to his age and/or disability.

     44. Plaintiff was wrongfully terminated by Defendant from his employment and has suffered

  and will continue to suffer substantial losses, including loss of past and future earnings and other

  employment benefits, and has suffered other monetary and compensatory damages, for inter alia,

  a delay in medical treatment for cancer, mental anguish, emotional distress, and humiliation.

                     FIFTH CAUSE OF ACTION AGAINST DEFENDANT

                   (Harassment and Hostile Work Environment under the FCRA)

     45. Plaintiff hereby realleges each allegation contained in the Complaint as if fully set forth at

  length herein.

     46. Pursuant to the FCRA, it is an unlawful employment practice for an employer to create or

  condone a work environment permeated with discriminatory intimidation that is sufficiently severe

  or pervasive to alter the conditions of an employee’s work environment.



                                                     7
Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 8 of 9




     47. Plaintiff is protected under the FCRA as an older worker. Plaintiff was subjected to

  discriminatory and harassing acts and practices due to Plaintiff’ age in the form of derogatory

  comments about his age, as alleged above. Thus, Plaintiff was subjected to a workplace which was

  permeated with discriminatory intimidation, ridicule, and insult that was sufficiently severe and

  pervasive enough to alter the conditions of his work environment.

     48. Defendant condoned the discriminatory and harassing acts and practices as alleged above.

  Plaintiff has suffered and will continue to suffer substantial losses due to the hostile work

  environment to which he was subjected, including loss of past and future earnings and other

  employment benefits, and has suffered other monetary and compensatory damages, for inter alia,

  mental anguish, emotional distress, and humiliation.

     49. Defendant acted intentionally and with malice and reckless indifference to Plaintiff’s

  statutory rights under the FCRA and are thereby liable to Plaintiff for compensatory damages

  under the FCRA.

                                          JURY DEMAND

         Plaintiff demands a trial by jury.

                                      PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff respectfully requests that this Court enter an award:

     (a) declaring the acts and practices of Defendant complained of herein are in violation of the

         Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans with

         Disabilities Act of 1990 (“ADA”), and the Florida Civil Rights Act of 1992 (“FCRA”);

     (b) enjoining and permanently restraining Defendant from engaging in future unlawful acts of

         discrimination and harassment;


                                                  8
Case 9:20-cv-82208-DMM Document 1 Entered on FLSD Docket 12/02/2020 Page 9 of 9




     (c) directing Defendant to pay Plaintiff monetary, compensatory, liquidated and punitive

        damages as provided by the ADEA, the ADA, and the FCRA;

     (d) awarding Plaintiff such interest as is allowed by law;

     (e) awarding Plaintiff reasonable attorney’s fees and costs, and,

     (f) granting such other and further relief as the Court deems necessary and proper.

  Dated: November 30, 2020
                                                                              Respectfully Submitted,
                                                                             LEVINE & BLIT, PLLC

                                                                                 /s/Russell S. Moriarty
                                                                             Russell S. Moriarty, Esq.
                                                                                Attorneys for Plaintiff
                                                                         350 Fifth Avenue, Suite 4020
                                                                         New York, New York 10118
                                                                               Phone: (212) 967-3000
                                                                            rmoriarty@levineblit.com




                                                  9
